UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 5, 2010 LIFEWAY FOODS, INC. (Exact name of registrant as specified in its charter) ILLINOIS 0-17363 36-3442829 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6431 West Oakton St. Morton Grove, IL 60053 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847)967-1010 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On April 5, 2010, effective as of February 2, 2010, Lifeway Foods, Inc. (“Lifeway”) amended that certain Non-Negotiable Promissory Note issued to Ilya Mandel and Michael Edelson dated February 6, 2009 (the “Original Note”) pursuant to that certain Amended and Restated Non-Negotiable Promissory Note (the “Amended Note”), and also amended that certain Security Agreement by and among Lifeway, Ilya Mandel and Michael Edelson dated February 6, 2009 (the “Security Agreement”) pursuant to that certain First Amendment to Security Agreement (the “First Amendment”). The Original Note and Security Agreement were entered into in connection with Lifeway’s purchase ofFresh Made, Inc., a Pennsylvania corporation.The consideration for Fresh Made, Inc.included the
